Citation Nr: 0024320	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the appellant 
has any residual impairment caused by the malaria disability.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his malaria disability so as to require referral 
for extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The appellant's malaria disability is no more than 
noncompensably disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
4.31, Diagnostic Code 6304 (1999).

2.  Application of the extraschedular provisions for the 
malaria disability is not warranted.  38 C.F.R. § 3.321(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a disability has become 
more severe is well grounded where the disability was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Background

Service medical records disclose that the appellant 
contracted malaria in June 1968.  For treatment purposes, he 
took quinine Daraprim and dapsone tablets for about a month 
and returned to duty.  No further treatment was provided in 
service.  The appellant filed his original claim for VA 
disability compensation benefits in October 1977, alleging 
that he continued to experience frequent relapses of malaria 
involving chills, fever, sweating and diarrhea.  In support 
of his claim, he submitted private medical records showing 
treatment in December 1969 and October 1975 for complaints of 
chills and fever that he described as relapses of his 
malaria.  The appellant was examined by VA for compensation 
purposes in December 1977, and diagnosed with "[m]alaria, 
falciparum [type] probably evolving into vivax [malaria] over 
a period of time," but as neither an active disease nor any 
identifiable residuals were found on examination, he was 
advised to seek immediate medical attention if he felt ill 
(first signs of a chill) so that blood cultures could be 
obtained.  With this evidence for consideration, the RO 
granted service connection for malaria in January 1978, and 
assigned a noncompensable (zero percent) evaluation pursuant 
to the version of Diagnostic Code 6304 in effect at that 
time.  The zero percent rating has remained unchanged to 
date.

Thereafter, the record reflects that the RO denied 
entitlement to an increased rating above the zero percent 
level for the appellant's malaria by rating decision in 
February 1995.  Evidence considered at that time consisted of 
VA outpatient reports dated from October 1993 to November 
1994.  Reports dated in November 1994 indicated that the 
appellant was treated for complaints of chills and fever that 
were attributed to tonsillitis.

Diagnostic Code 6304 was amended in August 1996, as set forth 
below, and hence, as the present claim seeking an increased 
rating for malaria was filed in September 1997, only the 
revised rating criteria are for consideration.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Analysis

According to the revised rating schedule, effective from 
August 30, 1996, malaria as an active disease is rated 100 
percent disabling.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(1999).  A "Note" under Code 6304 states that the diagnosis 
of malaria depends on the identification of malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears, and if present, residuals 
therefrom are rated as liver or spleen damage under the 
appropriate system.  Id.  Where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation is assigned if the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The medical evidence of record obtained in connection with 
the development of this claim does not reflect findings 
showing the presence of active disease or residual impairment 
caused by malaria.  A March 1998 VA examination denoted a 
diagnosis of "[h]istory of falciparum malaria late 1960's, 
treated and resolved."  A peripheral blood malaria smear 
test was negative as were liver enzymes and urinalysis tests.  
The appellant had some mildly elevated readings on his 
combined blood count test, but the examiner felt they were 
not significant.  Clinical findings on a February 1999 VA 
examination were also negative for any residuals of malaria; 
a malaria smear blood test was negative and no pertinent 
abnormalities were reported.  The diagnosis on this 
examination was "[s]tatus post falciparum malaria, condition 
resolved."  There is no other evidence showing in/outpatient 
treatment or other surgical intervention for this disability; 
VA outpatient reports dated through August 1997 do not 
reflect treatment or diagnosis of malaria or associated 
residuals and development efforts undertaken by the RO to 
obtain additional private medical records identified by the 
appellant produced negative results.  Accordingly, the Board 
finds that a preponderance of the relevant evidence is 
against an increased evaluation for the appellant's malaria 
disability.  There is simply no evidence of residual 
impairment under the rating schedule.  The appellant's 
contentions offered in conjunction with his claim for 
increased compensation benefits are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and therefore, such contentions cannot 
serve to award a higher rating.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the appellant raised them.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that based on 
the evidence of record, the currently assigned zero percent 
disability rating should remain unchanged because in the 
complete absence of any medically-documented residual 
impairment, as detailed above, the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

It should be again emphasized that the diagnosis and clinical 
findings rendered on the recent 1998 and 1999 VA examinations 
are consistent with the appellant's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  There is no evidence of record showing 
that the appellant is qualified to render a medical diagnosis 
or opinion.  Hence, the medical evidence of record cited 
above specifically outweighs his views as to the etiology of 
his complaints and/or the extent of functional impairment 
caused by the disability in question.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay assertions will not 
support a finding on questions requiring medical expertise or 
knowledge).

Having found the preponderance of the evidence to be against 
entitlement to an increased disability evaluation for the 
malaria disability, it follows that the negative evidence is 
not in such a state of equipoise with the positive evidence 
as to otherwise allow the claim.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO considered 
this regulation but concluded that referral was not 
necessary.  See Statement of the Case under cover letter 
dated April 21, 1999.  The Board agrees.  In this regard, the 
Board finds that the assigned rating of zero percent for the 
appellant's malaria disability is not inadequate for rating 
purposes; higher ratings are authorized by the schedular 
criteria, but as noted above, the medical evidence does not 
support even a compensable level of impairment (10 percent).  
Therefore, it does not appear that he has an "exceptional or 
unusual" disability to the extent that the schedular 
standards are inadequate to properly rate this disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has ever 
required inpatient care for his malaria disability in the 
years after service.  In addition, it is not shown that he 
has required other significant medical interventions.  Hence, 
it does not appear that he has an exceptional disability 
manifested by frequent hospitalizations.  There is also no 
evidence of any kind (lay or medical) showing "marked 
interference" in employment due to this disability.  
Accordingly, the Board concludes that the RO was correct in 
its determination that referral under section 3.321(b)(1) for 
extraschedular consideration for this disability was not 
necessary.


ORDER

An increased rating for the appellant's malaria disability is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

